 


110 HRES 785 EH: Recognizing the 100th Anniversary of Robstown, Texas.
U.S. House of Representatives
2007-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 785 
In the House of Representatives, U. S.,

December 11, 2007
 
RESOLUTION 
Recognizing the 100th Anniversary of Robstown, Texas. 
 
 
Whereas in 2007, the city of Robstown, Texas, celebrates its centennial as the “Biggest Little Town in Texas”; 
Whereas before Robstown became a city in Nueces County, Robstown was a major thoroughfare north of the National Mexican Railway, making it vital for trade and commerce between Mexico and the United States; 
Whereas rancher and businessman Robert Driscoll conveyed territories encircling the boundaries of Robstown, inspiring Robstown’s name; 
Whereas Robstown enters the 21st century as the crossroads of international trade, being the location where the Texas Mexican Railway connects the Port of Laredo with the Port of Corpus Christi and Interstate 69 will intersect Texas State Highway 44; 
Whereas Robstown is the home of a new fairgrounds and entertainment venue; the future home of an inland port, which will be the first such port in the United States; and the future home of an Army storage facility; 
Whereas Robstown is one of the leading cotton producing areas in the United States, at one time operating the most cotton gins in the United States and later naming the mascot of the Robstown high school the Cotton Picker; 
Whereas, a steadfast community in Nueces County, the residents of Robstown have included legendary National Football League Hall of Famer Gene Upshaw; Federal Judge Hilda Tagle; and numerous county, State, and Federally elected officials; 
Whereas Robstown has scheduled Century of Celebration festivities throughout 2007, beginning on January 1 and including a formal celebration on June 1 and the Cottonfest festival in October; and 
Whereas Robstown’s contributions to the history of the United States include being the site of the first game of Texas Hold ’em poker: Now, therefore, be it  
 
That the House of Representatives recognizes the 100th anniversary of Robstown, Texas, and commends all of the residents of Robstown and all other individuals who call Robstown home. 
 
Lorraine C. Miller,Clerk.
